                        Case 1:19-cv-09014-LLS Document 53 Filed 01/15/21 Page 1 of 9
AO 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District


                                         UNITED STATES DISTRICT COURT
                                                                           for the
$&/,19(670(176/7'                                   Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________
$&/,19(670(176/7'DQG
/'2 &$<0$1 ;9,,,/7'
                                                                               )
                             Plaintiff                                         )
                v.                                                             )               Civil Action No. 19-cv-09014-LLS
%2/,9$5,$15(38%/,&2)9(1(=8(/$                                               )
                            Defendant                                          )


         CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


          I certify that the attached judgment is a copy of a judgment entered by this court on (date)                            12/07/2020   .

        I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.


 Date:
                                                                                               CLERK OF COURT



                                                                                                        Signature of Clerk or Deputy Clerk
Case 1:19-cv-09014-LLS Document 52
                                53 Filed 12/07/20
                                         01/15/21 Page 1
                                                       2 of 8
                                                            9
Case 1:19-cv-09014-LLS Document 52
                                53 Filed 12/07/20
                                         01/15/21 Page 2
                                                       3 of 8
                                                            9
Case 1:19-cv-09014-LLS Document 52
                                53 Filed 12/07/20
                                         01/15/21 Page 3
                                                       4 of 8
                                                            9
Case 1:19-cv-09014-LLS Document 52
                                53 Filed 12/07/20
                                         01/15/21 Page 4
                                                       5 of 8
                                                            9
Case 1:19-cv-09014-LLS Document 52
                                53 Filed 12/07/20
                                         01/15/21 Page 5
                                                       6 of 8
                                                            9
Case 1:19-cv-09014-LLS Document 52
                                53 Filed 12/07/20
                                         01/15/21 Page 6
                                                       7 of 8
                                                            9
Case 1:19-cv-09014-LLS Document 52
                                53 Filed 12/07/20
                                         01/15/21 Page 7
                                                       8 of 8
                                                            9
Case 1:19-cv-09014-LLS Document 52
                                53 Filed 12/07/20
                                         01/15/21 Page 8
                                                       9 of 8
                                                            9
